Citation Nr: 0316594	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  96-34 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected pharyngitis/tonsillectomy.  

2.  Entitlement to an initial compensable evaluation for 
service-connected fracture of the left little finger.  

3.  Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities pursuant 
to the provisions of 38 C.F.R. § 3.324 (2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran had active service from January 1954 to August 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO).  The RO, in 
pertinent part, granted entitlement to service connection for 
a fracture of the left little finger and assigned a 
noncompensable evaluation.  The RO denied entitlement to a 
separate compensable evaluation of 10 percent for multiple 
service-connected disabilities pursuant to 38 C.F.R. § 3.324 
was denied.  

In pertinent part, in May 1996, the RO affirmed the 
determinations previously entered, and denied entitlement to 
a compensable evaluation for tonsillitis with pharyngitis.  

In March 1999, after adjudicating other issues then pending 
on appeal, the Board of Veterans' Appeals (Board) remanded 
the issues of entitlement to a initial compensable evaluation 
for a fracture of the left little finger and a separate 
compensable evaluation of 10 percent for service-connected 
disabilities evaluated as noncompensable to the RO for 
additional development and adjudicative action.  

In April 2003 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5012, 5103, 5103A, 5107 (West Supp.); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The RO's VCAA-related correspondence on file is dated dated 
in November 2002.  The veteran has one year to respond to the 
RO's VCAA-related correspondence.  He has not had the 
opportunity to indicate that he has no additional evidence to 
submit, or to waive the one-year response period.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should advise the appellant 
that he has up to one year from the date 
of the November 2002 VCAA notice letter 
to submit additional evidence, and that, 
if the case is returned to the Board, the 
Board will not be able to adjudicate the 
claim prior to the expiration of the one-
year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.  

3.  The RO should then conduct any 
necessary development/action brought 
about by the veteran's response and issue 
a supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
further appellant review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


